United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                  _____________

                                  No. 98-2826MN
                                  No. 98-3083MN
                                  _____________

Par Aide Products,                            *
                                        *
                     Appellee,          * Appeals from the United States
                                        * District Court for the District
      v.                                * of Minnesota.
                                        *
R&R Products, Inc.,                     *       [UNPUBLISHED]
                                        *
                     Appellant.         *
                                  _____________

                            Submitted: March 11, 1999
                                Filed: March 18, 1999
                                 _____________

Before FAGG and WOLLMAN, Circuit Judges, and WEBBER,* District Judge.
                         _____________

PER CURIAM.

       R&R Products, Inc. (R&R) appeals from the grant of Par Aide Products's
(PAP) request for a preliminary injunction in PAP's action for trade injuries caused
by R&R's alleged product infringements. Having considered the record and the
parties' arguments, we are satisfied the district court appropriately considered the
factors enumerated in Dataphase Sys., Inc. v. C L Sys., Inc., 640 F.2d 109 114 (8th
Cir. 1981) (en banc), and did not abuse its discretion in granting the requested

      *
       The Honorable E. Richard Webber, United States District Judge for the
Eastern District of Missouri, sitting by designation.
injunction and in setting the amount of PAP's bond. Because the parties' submissions
show they are thoroughly familiar with the issues before the court, we believe an
extensive discussion would serve no useful precedential purpose. Having rejected
R&R's contentions of reversible error, we affirm without further discussion and
remand to the district court for further proceedings. See 8th Cir. R. 47B.

      A true copy.

            Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                        -2-